department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list attention legend hospital a company b state m plan x plan y plan z dear this is in response to your request for a ruling dated date submitted by your authorized representative concerning sec_403 and sec_7701 of the internal_revenue_code the code a letter dated date supplemented the request hospital a is a not-for-profit corporation organized under the laws of state m hospital a is an organization described in sec_501 of the code that is exempt from taxation under sec_501 of the code company b is a state m limited_liability_company organized in date the sole member of company b is hospital a company b has not elected to be treated as a corporation or as an entity separate from its owner company b is engaged in the business of providing management information_technology and consulting services to health care organizations such as hospital a and other such entities requiring such services page hospital a maintains plan x plan y and plan z collectively the plans the plans are intended to satisfy the requirements of sec_403 of the code the plans define employee as any person who is employed by the employer regardless of whether such person is referred to as an employee or an associate under the payroll practices of the employer hospital a and any other member company member company means any other entity that is or hereafter becomes a an associated company or b approved by the board as a member company associated company is defined as the controlled_group for purposes of sec_414 of the code eligible_employee is defined differently in each plan depending on the employment category of the employees covered by each plan under the terms of the plans employer means based on the foregoing you request a ruling that for purposes of sec_403 of the code employees of company b a single member limited_liability_company will be treated as employed by hospital a an organization described in sec_501 of the code which is the sole member of company b and eligible to participate in a plan maintained by hospital a a sec_501 organization that is intended to satisfy the requirements of sec_403 of the code sec_403 of the code provides in pertinent part that if an annuity_contract is purchased for an employee by an employer described in sec_501 of the code which is exempt from tax under sec_501 and certain other requirements including the nonforfeitability of the employee’s rights under the contract except for failure to pay future premiums are met then amounts contributed by such employer for such annuity_contract on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 sec_301_7701-1 of the procedure and administration regulations regulations provides that the code prescribes the classification of various organizations for federal tax purposes sec_301_7701-1 of the regulations provides that under sec_301_7701-2 and sec_301_7701-3 certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners sec_301_7701-2 of the regulations provides that if an entity with only one owner is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the regulations provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner hospital a is the sole owner of company b company b has not elected to be treated as a corporation or as an entity separate from its owner for the purposes of sec_301 and under sec_301_7701-2 of the regulations company b is treated in the same manner as a sole_proprietorship branch or division of hospital a therefore the employees of company b will be treated as employees of hospital a for purposes of sec_403 of the code page accordingly we conclude with respect to your ruling_request that that for purposes of sec_403 of the code employees of company b a single member limited_liability_company will be treated as employed by hospital a an organization described in sec_501 of the code which is the sole member of company b and eligible to participate in a plan maintained by hospital a a sec_501 organization that is intended to satisfy the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this private_letter_ruling please contact kekkkkkreke id 4h _aereey at kek _kkkk not a toll free number a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours d frances v sloan manager employee_plans technical group enclosures - notice of intention to disclose deleted copy of ruling cc
